Citation Nr: 0416452	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  00-23 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, appellant's sister, and 
appellant's niece


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from July 13, 1948 to 
September 29, 1948.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of an August 2000 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Detroit, Michigan that determined that the appellant 
had not submitted new and material evidence to reopen a 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder.  The Board remanded 
this matter to the RO in July 2003 for additional 
development.


FINDINGS OF FACT

1. By decision dated in October 1948, the RO denied service 
connection for a psychiatric disorder; he was notified 
thereof by letter dated later that month, along with his 
appellate rights, but no appeal was filed.

2.  Evidence received in support of the current petition to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, when considered in conjunction 
with the record as a whole, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1. The RO's October 1948 decision denying entitlement to 
service connection for a psychiatric disorder is final. 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  The evidence received since the October 1948 decision is 
not new and material to reopen the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
rating decision in August 2000, a statement of the case (SOC) 
dated in August 2000, supplemental statements of the case 
(SSOC) dated in April 2001, August 2002, October 2002 and 
October 2003 and a letter regarding the VCAA in October 2003, 
the veteran was provided with the applicable law and 
regulations and given adequate notice as to the evidence 
needed to substantiate his claim and the evidence not of 
record that is necessary.  The October 2003 letter advised 
the veteran that VA would attempt to obtain records of 
private medical treatment if the veteran identified the 
treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
October 2003 letter specifically asked the veteran to tell 
the RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  VA 
has taken all appropriate action to develop the veteran's 
claim.  The Board notes that the veteran was not provided 
notice of the VCAA prior to the initial unfavorable RO 
decision.  This was because the initial RO decision preceded 
the date of the enactment of the VCAA.  However, the Board 
finds that the veteran has not been prejudiced thereby as he 
has been fully informed of the provisions thereof as relevant 
to his claim and afforded the opportunity to identify 
relevant evidence.  VA has also taken all appropriate action 
to develop his claim.  The RO thereafter reviewed his case on 
more than one occasion, without imposing any greater hurdle 
to the grant of service connection due to the prior denial of 
the claim.  There is no prejudicial error resulting from the 
inability to notify the veteran of the VCAA until after the 
initial unfavorable decision.    

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Factual Background

Old Evidence

By rating decision of October 1948, the RO denied service 
connection for schizophrenic reaction on the basis of a 
finding that a psychiatric disorder, namely schizophrenia, 
had existed prior to service and had not been aggravated 
therein.  The veteran was notified of the RO's decision by a 
letter dated in the same month, but he did not file a timely 
appeal.  The relevant evidence associated with the claims 
file at the time of the October 1948 rating decision 
consisted of service medical records.

The service medical records show that shortly after service 
entry, the veteran was admitted to the hospital with a 
diagnosis of schizophrenic reaction, simple type.  By 
decision of a medical board, the veteran was discharged with 
a diagnosis of schizophrenic reaction, simple type.  It was 
indicated that the veteran's condition had existed prior to 
service.

Additional Evidence

Pertinent evidence associated with the claims file since the 
October 1948 rating decision includes:  September 1999 
private hospital records; June 2000 VA outpatient treatment 
records; July 2000 statements from the veteran, his brothers 
and sisters, wife and friend; December 2000 hearing 
testimony; copies of records from the Social Security 
Administration; and copies of medical articles.

In support of his claim, medical records dated in September 
1999 were received from Harper-Hutzel Hospital.  The records 
did not show any treatment or diagnosis of a psychiatric 
disorder, but rather treatment for symptoms of a stroke and 
acute sinusitis.

VA outpatient treatment records dated in June 2000 showed 
that the veteran was seen with complaints of memory 
difficulties and behavioral changes suggestive of beginning 
dementia.  

The veteran submitted a statement in July 2000 in which he 
reported that he received head injuries, shock therapy, and 
unnecessary medications during his time in the service and 
such treatment made it difficult for him to adjust to 
civilian life.

In July 2000 statements signed by the veteran's brothers, 
sisters and a friend, it was reported that the veteran did 
not have a mental disorder when he entered the service.

In a July 2000 statement, the veteran's wife stated that the 
veteran has experienced homicidal ideation, paranoia, 
forgetfulness, blackouts, time disorientation, nightmares, 
and anxiousness.

The veteran testified at a December 2000 hearing before a RO 
hearing officer that he was kicked by his drill sergeant.  
The fight was broken up but the following day things got out 
of hand and he was taken to the hospital.  He stated that he 
was not told why he was in the hospital.

Copies of medical records were received from the Social 
Security Administration.  The records primarily show 
investigation of the veteran's complaints of back pain.  

A photocopy of an article entitled "Shock Treatment, Brain 
Damage, and Memory Loss:  A Neurological Perspective" was 
received in September 2002.

The Board remanded the case to the RO in July 2003 for 
compliance with the VCAA.

Copies of articles entitled "Nervous Condition," "Mental 
Disorder," and "Symptoms and Treatments of Mental 
Disorders" were submitted.

Duplicate copies of service medical records were submitted.

Analysis

As a preliminary matter, the Board recognizes that the RO has 
characterized the issue on appeal as entitlement to service 
connection for an acquired psychiatric disorder.  However, 
because the question of whether new and material evidence has 
been presented in support of a claim is jurisdictional, that 
is, goes to the statutory jurisdiction of the Board to review 
the claim, it must be decided de novo by the Board regardless 
of what determination has been made by the RO.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder was previously considered 
and denied by the RO.  In an October 1948 rating decision, 
the RO denied service connection for a psychiatric disorder.  
As the veteran did not perfect an appeal of the denial of 
this claim, that determination became final.  38 U.S.C.A. § 
7105.  Accordingly, the Board must determine whether the 
veteran has submitted new and material evidence to reopen his 
claim subsequent to the October 1948 denial.

Once a rating decision on a claim becomes final, the claim 
will not be reopened or allowed except as provided by law.  
38 U.S.C.A. § 7105(c).  A final decision of the Secretary 
shall be reopened if it is determined that new and material 
evidence has been added to the record.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The evidence to be evaluated in 
determining whether a claim is supported by new and material 
evidence is that which has been added to the record since the 
last prior final denial of the claim on any basis, in this 
case, since the October 1948 rating decision.  Vargas-
Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

If this evidence is first found to be "new" (that is, not of 
record at the time of the last final disallowance of the 
claim and not merely redundant or cumulative of other 
evidence that was then of record), the question of whether it 
is material is considered.  Vargas-Gonzalez, 12 Vet. App. at 
327; 38 C.F.R. § 3.156(a).  "Material evidence" means 
evidence which bears directly and substantially upon the 
specific matter under consideration and which, by itself or 
in connection with the evidence previously assembled, is so 
significant that it must be considered in order that the 
merits of the claim may be fairly decided.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

To be probative, material evidence also must be such as is 
competent on the particular issue to which it pertains.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing Grottveit 
v. Brown, 5 Vet. App. 91 (1993)).  When a proposition is 
medical in nature, such as one concerning medical nexus, 
etiology, or diagnosis, then medical, rather than lay, 
evidence is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999).

Statutory and regulatory changes have been made pertaining to 
the definition of new and material evidence.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
However, these provisions are applicable only to claims filed 
on or after August 29, 2001.  Therefore, as the veteran's 
claim was filed prior to that date, the Board will not 
address those statutory and regulatory changes in this 
decision.

In this case, the additional evidence received subsequent to 
the October 1948 RO decision, when considered in conjunction 
with the record as a whole, fails to establish that which was 
missing at the time of the prior final denial in October 
1948.  At the time of the October 1948 rating decision, the 
evidence showed that the veteran had been diagnosed with 
schizophrenia which was determined to have existed prior to 
service.  

The evidence submitted subsequent to the October 1948 RO 
decision includes VA and private medical treatment records, 
which do not pertain to schizophrenia or any other 
psychiatric disorder.  Although new, such evidence is not 
pertinent to the veteran's claim for service connection for 
an acquired psychiatric disorder.  

In essence, the only additional pieces of evidence received 
on this issue that may be considered to favorably address the 
claim are the contentions of the veteran, his wife, brothers 
and sisters, and a friend.  However, nothing has changed from 
a medical or factual standpoint since the last denial of this 
claim.  The veteran, his family and friend do not possess 
medical expertise, and they are, therefore, not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  Where, as here, the 
determinative issue is one of medical diagnosis or causation, 
competent medical evidence is required.  Lay assertions are 
insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, in order to 
reopen this claim, medical evidence of a current psychiatric 
disorder that was either incurred or aggravated during a 
period of active service is required.  

Accordingly, new and material evidence has not been submitted 
with respect to the issue of entitlement to service 
connection for an acquired psychiatric disorder and the 
appeal in this regard is denied.  Until the appellant meets 
his threshold burden of submitting new and material evidence 
in order to reopen his claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

New and material evidence not having been presented, the 
appeal to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



